SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Table of Contents Company Information Capital Breakdown 1 Cash Dividends 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2011 to 12/31/2011 8 1/1/2010 to 12/31/2010 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2011 to 12/31/2011 16 1/1/2010 to 12/31/2010 17 Statement of Value Added 18 Comments on the Company’s Consolidated Performance 19 Notes to the Financial Statements 26 Reports and Statements Unqualified Independent Auditors’ Report on the Financial Statements 106 Extract of the Meeting of the CSN Audit Committee 108 Statement of Diretors on the Financial Statement 109 Statement of Diretors on the Auditors´ Report 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Company Information / Capital Breakdown Number of Shares Balance at (Units) 12/31/2011 Paid-in Capital Common 1,457,970,108 Preferred 0 Total 1,457,970,108 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Company Information / Cash Dividends Event Approval Dividends Inition Payment Type of share Class of share Dividens per common share (R$/share) Annual general meeting 04/29/11 Dividends 05/30/11 ordinary 1.02883 Annual general meeting 04/29/11 Interest on Capital 05/30/11 ordinary 0,24472 Provided by Company´s Bylaw Dividends ordinary 0,63548 Proposal Dividends ordinary 0,18758 Page 2 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Parent Company Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current year Previous year 12/31/2011 12/31/2010 1 Total assets 45,582,817 37,368,812 1.01 Current assets 8,886,953 5,264,859 1.01.01 Cash and cash equivalents 2,073,244 108,297 1.01.03 Trade receivables 3,516,800 2,180,972 1.01.04 Inventories 2,885,617 2,706,713 1.01.06 Recoverable taxes 296,394 257,559 1.01.08 Other current assets 114,898 11,318 1.02 Non-current assets 36,695,864 32,103,953 1.02.01 Long-term receivables 3,852,937 6,625,611 1.02.01.03 Trade receivables 10,202 18,982 1.02.01.06 Deferred taxes 1,300,650 854,437 1.02.01.08 Receivables from related parties 125,843 2,471,325 1.02.01.09 Other non-current assets 2,416,242 3,280,867 1.02.02 Investments 22,573,890 17,023,295 1.02.03 Property, plant and equipment 10,247,845 8,432,416 1.02.04 Intangible assets 21,192 22,631 Page 3 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Parent Company Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current year Previous year 12/31/2011 12/31/2010 2 Total liabilities and equity 45,582,817 37,368,812 2.01 Current liabilities 7,351,509 5,087,912 2.01.01 Payroll and related taxes 123,839 108,271 2.01.02 Trade payables 667,886 427,048 2.01.03 Taxes payable 122,648 74,967 2.01.04 Borrowings and financing 4,330,141 2,366,347 2.01.05 Other payables 1,872,865 1,910,991 2.01.06 Provisions 234,130 200,288 2.01.06.01 Provisions for tax, social security, labor and civil risks 225,997 200,288 2.01.06.02 Other provisions 8,133 0 2.02 Non-current liabilities 30,245,487 24,648,140 2.02.01 Borrowings and financing 19,005,495 12,817,002 2.02.02 Other payables 9,718,976 9,107,570 2.02.04 Provisions 1,521,016 2,723,568 2.02.04.01 Provisions for tax, social security, labor and civil risks 262,432 1,929,811 2.02.04.02 Other provisions 1,258,584 793,757 2.02.04.02.04 Pension and healthcare plan 469,027 367,839 2.02.04.02.06 Other provisions 789,557 425,918 2.03 Equity 7,985,821 7,632,760 2.03.01 Issued capital 1,680,947 1,680,947 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 7,671,620 6,119,798 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory Reserve 5,717,390 0 2.03.04.04 Unrealized earnings reserve 0 3,779,357 2.03.04.08 Additional dividends proposed 273,492 1,227,703 2.03.04.09 Treasury shares 0 -570,176 2.03.04.10 Retained earnings 1,344,548 1,346,724 2.03.08 Other comprehensive income/(loss) -1,366,776 -168,015 Page 4 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Parent Company Financial Statements / Statements of Income (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 3.01 Revenue from sales and/or services 10,754,587 10,451,970 3.02 Cost of sales and/or services -7,257,670 -5,987,554 3.03 Gross profit 3,496,917 4,464,416 3.04 Operating expenses 3,502,173 280,298 3.04.01 Selling expenses -335,302 -335,111 3.04.02 General and administrative expenses -355,914 -330,631 3.04.04 Other operating income 133,020 77,295 3.04.05 Other operating expenses -336,768 -569,425 3.04.06 Share of profits of affiliated companies 4,397,137 1,438,170 3.05 Profit before finance income (costs) and taxes 6,999,090 4,744,714 3.06 Finance income (costs) -3,533,524 -2,063,221 3.06.01 Finance income 255,438 233,607 3.06.02 Finance costs -3,788,962 -2,296,828 3.06.02.01 Net exchange gains (losses) on financial instruments -794,544 136,625 3.06.02.02 Finance costs -2,994,418 -2,433,453 3.07 Profit before taxes on income 3,465,566 2,681,493 3.08 Income tax and social contribution 240,467 -165,117 3.09 Profit from continuing operations 3,706,033 2,516,376 3.11 Profit for the year 3,706,033 2,516,376 3.99 Earnings per share - (reais/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 2.54191 1.72594 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 2.54191 1.72594 Page 5 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Parent Company Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 4.01 Profit for the year 3,706,033 2,516,376 4.02 Other comprehensive income -1,198,761 417,700 4.02.01 Exchange differences arising on translation of foreign operations, net of taxes 195,046 -69,270 4.02.02 Actuarial gains/(losses) on defined benefit plan, net of taxes -74,331 -28,603 4.02.03 Net change in fair value of available-for-sale financial assets, net of taxes -621,312 515,573 4.02.04 Net change in fair value of available-for-sale financial assets transferred to profit or loss -698,164 0 4.03 Comprehensive income for the year 2,507,272 2,934,076 Page 6 of 110 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP – Annual Financial Statements - December 31, 2011 – CIA SIDERURGICA NACIONAL Parent Company Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 6.01 Net cash generated by (used in) operating activities 1,707,665 2,145,494 6.01.01 Cash generated from operations 3,326,955 3,847,775 6.01.01.01 Profit for the year 3,706,033 2,516,376 6.01.01.02 Accrued charges on borrowings and financing 2,767,087 2,013,881 6.01.01.03 Depreciation/ depletion / amortization 761,060 635,040 6.01.01.04 Proceeds from write-off and disposal of assets 15,601 788 6.01.01.05 Realization of available-for-sale investments -4,397,137 -1,438,170 6.01.01.07 Deferred income tax and social contribution -240,467 36,434 6.01.01.08 Provision of swaps/forwards 20,594 18,864 6.01.01.10 Provision for actuarial liabilities -11,249 2,393 6.01.01.11 Provision for tax, social security, labor and civil risks 70,403 232,444 6.01.01.12 Inflation adjustment and exchange differences 794,544 -17,998 6.01.01.13 Allowance for doubtful debts -116,336 -8,535 6.01.01.14 Other provisions -43,178 -143,742 6.01.02 Increase (decrease) in assets and liabilities -1,619,290 -1,702,281 6.01.02.01 Trade receivables -324,125 56,984 6.01.02.02 Related parties receivables -916,200 -132,702 6.01.02.03 Inventories -197,446 -659,980 6.01.02.04 Receivables from related parties 1,022,436 79,256 6.01.02.05 Recoverable taxes -32,919 382,075 6.01.02.06 Trade payables 143,683 -13,295 6.01.02.07 Payroll and related taxes -61,070 -53,126 6.01.02.08 Taxes 139,505 45,448 6.01.02.09 Taxes in installments - REFIS -295,125 -413,657 6.01.02.10 Accounts payables with controlled company -23,690 -4,013 6.01.02.11 Dividends and interest on capital received 660,489 370,788 6.01.02.12 Judicial deposits -25,662 -28,591 6.01.02.13 Contingent liabilities 58,802 -11,052 6.01.02.16 Interest paid -1,757,687 -1,366,978 6.01.02.17 Interest on swap paid -21,479 -18,038 6.01.02.18 Other 11,198 64,600 6.02 Net cash used in investing activities -4,142,387 -4,962,075 6.02.02 Capital reduction of controlled entity 0 234,172 6.02.06 Investments -2,128,402 -3,944,867 6.02.07 Property, plant and equipment -2,015,015 -1,549,303 6.02.08 Intangible assets 0 -1,309 6.02.09 Cash arrising from controlled company merger 1,030 299,232 6.03 Net cash generated by financing activities 4,397,329 53,763 6.03.01 Borrowings 7,314,956 2,640,753 6.03.03 Repayments to financial institutions - principal -1,061,246 -1,026,195 6.03.04 Dividends and interest on capital -1,856,381 -1,560,795 6.04 Exchange rate changes on cash and cash equivalents 2,340 -1,804 6.05 Increase (decrease) in cash and cash equivalents 1,964,947 -2,764,622 6.05.01 Cash and cash equivalents at the beginning of the year 108,297 2,872,919 6.05.02 Cash and cash equivalents at the end of the year 2,073,244 108,297 Page 7 of 110 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2011 to 12/31/2011 (R$ thousand) Code Description Paid-in Capital Capital Reserve Earning Reserve Retained earnings Other comprehensive income Equity 5.01 At December 31, 2010 1,680,947 30 6,119,798 0 -168,015 7,632,760 5.03 Adjusted opening balances (Impact of restatement of prior years) 1,680,947 30 6,119,798 0 -168,015 7,632,760 5.04 Capital transactions with shareholders 0 0 -954,211 -1,200,000 0 -2,154,211 5.04.06 Dividends 0 0 0 -926,508 0 -926,508 5.04.09 Additional dividends proposed 0 0 273,492 -273,492 0 0 5.04.10 Approval of prior year’s proposed dividends 0 0 -1,227,703 0 0 -1,227,703 5.05 Total comprehensive income 0 0 0 3,706,033 -1,198,761 2,507,272 5.05.01 Profit for the year 0 0 0 3,706,033 0 3,706,033 5.05.02 Other comprehensive income 0 0 0 0 -1,198,761 -1,198,761 5.05.02.04 Translation adjustments for the year 0 0 0 0 195,046 195,046 5.05.02.07 Gain/loss on pension plan 0 0 0 0 -74,331 -74,331 5.05.02.08 Available-for-sale assets 0 0 0 0 -621,312 -621,312 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 -698,164 -698,164 5.06 Internal changes in equity 0 0 2,506,033 -2,506,033 0 0 5.06.01 Recognition of reserves 0 0 2,506,033 -2,506,033 0 0 5.07 Balances At December 31, 2011 1,680,947 30 7,671,620 0 -1,366,776 7,985,821 Page 8 of 110 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2010 to 12/31/2010 (R$ thousand) Code Description Paid-in Capital Capital Reserve Earning Reserve Retained earnings Other comprehensive income Equity 5.01 At December 31, 2009 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 5.03 Adjusted opening balances (Impact of restatement of prior years) 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 5.04 Capital transactions with shareholders 0 0 49,034 -1,856,800 0 -1,807,766 5.04.06 Dividends 0 0 0 -272,297 0 -272,297 5.04.07 Interest on capital 0 0 0 -356,800 0 -356,800 5.04.08 Other capital transactions a 0 0 -34 0 0 -34 5.04.09 Additional dividends proposed 0 0 1,227,703 -1,227,703 0 0 5.04.10 Approval of prior year’s proposed dividends 0 0 -1,178,635 0 0 -1,178,635 5.05 Total comprehensive income 0 0 0 2,516,376 417,700 2,934,076 5.05.01 Profit for the year 0 0 0 2,516,376 0 2,516,376 5.05.02 Other comprehensive income 0 0 0 0 417,700 417,700 5.05.02.04 Translation adjustments for the year 0 0 0 0 -69,270 -69,270 5.05.02.08 Available-for-sale assets 0 0 0 0 -28,603 -28,603 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 515,573 515,573 5.06 Internal changes in equity 0 0 626,159 -626,159 0 0 5.06.01 Recognition of reserves 0 0 626,159 -626,159 0 0 5.07 Balances At December 31, 2010 1,680,947 30 6,119,798 0 -168,015 7,632,760 Page 9 of 110 Parent Company Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 7.01 Revenues 13,393,141 12,743,216 7.01.01 Sales of products and services 13,396,286 12,767,477 7.01.02 Other revenues -5,367 -8,228 7.01.04 Recognition/reversal of allowance for doubtful debts 2,222 -16,033 7.02 Inputs purchased from third parties -7,754,533 -6,812,018 7.02.01 Costs of sales and services -6,953,404 -5,816,404 7.02.02 Materials, eletric power, outside services and other -784,079 -981,845 7.02.03 Impairment/recovery of assets -17,050 -13,769 7.03 Gross value added 5,638,608 5,931,198 7.04 Retentions -761,060 -635,040 7.04.01 Depreciation, amortization and depletion -761,060 -635,040 7.05 Wealth created 4,877,548 5,296,158 7.06 Value added received as transfer 4,816,365 1,645,754 7.06.01 Share of profits of subsidiaries 4,397,137 1,438,170 7.06.02 Finance income 416,732 204,814 7.06.03 Other 2,496 2,770 7.07 Wealth for distribution 9,693,913 6,941,912 7.08 Wealth distributed 9,693,913 6,941,912 7.08.01 Personnel 1,051,880 837,185 7.08.01.01 Salaries and wages 827,001 613,139 7.08.01.02 Benefits 174,603 174,916 7.08.01.03 Severance pay fund (FGTS) 50,276 49,130 7.08.02 Taxes and fees 984,812 1,319,782 7.08.02.01 Federal 721,263 1,112,121 7.08.02.02 State 227,690 183,104 7.08.02.03 Municipal 35,859 24,557 7.08.03 Lenders and lessors 3,951,188 2,268,596 7.08.03.01 Interest 3,947,778 2,266,180 7.08.03.02 Leases 3,410 2,389 7.08.04 Shareholders 3,706,033 2,516,376 7.08.04.01 Interest on capital 0 356,800 7.08.04.02 Dividends 926,508 1,500,000 7.08.04.03 Retained earnings/(accumulated losses) for the year 2,779,525 659,576 Page 10 of 110 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current year Previous year 12/31/2011 12/31/2010 1 Total assets 46,869,702 38,055,445 1.01 Current assets 21,944,306 15,793,688 1.01.01 Cash and cash equivalents 15,417,393 10,239,278 1.01.03 Trade receivables 1,616,206 1,367,759 1.01.04 Inventories 3,734,984 3,355,786 1.01.06 Recoverable taxes 584,273 473,787 1.01.08 Other current assets 591,450 357,078 1.02 Non-current assets 24,925,396 22,261,757 1.02.01 Long-term receivables 4,856,721 5,919,110 1.02.01.01 Short-term investments measured at fair value 139,679 112,484 1.02.01.03 Trade receivables 10,043 58,485 1.02.01.06 Deferred taxes 1,840,773 1,592,941 1.02.01.08 Receivables from related parties 0 479,120 1.02.01.09 Other non-current assets 2,866,226 3,676,080 1.02.02 Investments 2,088,225 2,103,624 1.02.03 Property, plant and equipment 17,377,076 13,776,567 1.02.04 Intangible assets 603,374 462,456 Page 11 of 110 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current year Previous year 12/31/2011 12/31/2010 2 Total liabilities and equity 46,869,702 38,055,445 2.01 Current liabilities 6,496,947 4,455,955 2.01.01 Payroll and related taxes 202,469 164,799 2.01.02 Trade payables 1,232,075 623,233 2.01.03 Taxes payable 325,132 275,991 2.01.04 Borrowings and financing 2,702,083 1,308,632 2.01.05 Other payables 1,728,445 1,854,952 2.01.06 Provisions 306,743 228,348 2.01.06.01 Provisions for tax, social security, labor and civil risks 292,178 222,461 2.01.06.02 Other provisions 14,565 5,887 2.02 Non-current liabilities 31,955,585 25,776,802 2.02.01 Borrowings and financing 25,186,505 18,780,815 2.02.02 Other payables 5,593,520 4,321,666 2.02.03 Deferred taxes 37,851 0 2.02.04 Provisions 1,137,709 2,674,321 2.02.04.01 Provisions for tax, social security, labor and civil risks 346,285 2,016,842 2.02.04.02 Other provisions 791,424 657,479 2.02.04.02.04 Pension and healthcare plan 469,050 367,839 2.02.04.02.06 Other provisions 322,374 289,640 2.03 Equity 8,417,170 7,822,688 2.03.01 Issued capital 1,680,947 1,680,947 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 7,671,620 6,119,798 2.03.04.01 Legal reserve 336,190 336,190 2.03.04.02 Statutory reserves 5,117,390 0 2.03.04.04 Unrealized earnings reserve 0 3,779,357 2.03.04.08 Additional dividends proposed 273,492 1,227,703 2.03.04.09 Treasury shares 0 -570,176 2.03.04.11 Investment reserve 1,344,548 1,346,724 2.03.08 Other comprehensive income/(loss) -1,366,776 -168,015 2.03.09 Non-controlling interests 431,349 189,928 Page 12 of 110 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 3.01 Revenue from sales and/or services 16,519,584 14,450,510 3.02 Cost of sales and/or services -9,800,844 -7,882,726 3.03 Gross profit 6,718,740 6,567,784 3.04 Operating expenses -961,818 -1,569,438 3.04.01 Selling expenses -604,108 -481,978 3.04.02 General and administrative expenses -575,585 -536,857 3.04.04 Other operating income 719,177 48,821 3.04.05 Other operating expenses -501,302 -599,424 3.05 Profit before finance income (costs) and taxes 5,756,922 4,998,346 3.06 Finance income (costs) -2,005,803 -1,911,458 3.06.01 Finance income 717,450 643,140 3.06.02 Finance costs -2,723,253 -2,554,598 3.06.02.01 Net exchange gains (losses) on financial instruments 160,668 -354,145 3.06.02.02 Finance costs -2,883,921 -2,200,453 3.07 Profit before taxes on income 3,751,119 3,086,888 3.08 Income tax and social contribution -83,885 -570,697 3.09 Profit from continuing operations 3,667,234 2,516,191 3.11 Profit for the year 3,667,234 2,516,191 3.11.01 Attributed to owners of the Company 3,706,033 2,516,376 3.11.02 Attributed to non-controlling interests -38,799 -185 3.99 Earnings per share - (reais/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 2.54191 1.72594 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 2.54191 1.72594 Page 13 of 110 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 4.01 Profit for the year 3,667,234 2,516,191 4.02 Other comprehensive income -1,198,761 417,700 4.02.01 Exchange differences arising on translation of foreign operations, net of taxes 195,046 -69,270 4.02.02 Actuarial gains/(losses) on defined benefit plan, net of taxes -74,331 -28,603 4.02.03 Net change in fair value of available-for-sale financial assets, net of taxes -621,312 515,573 4.02.04 Net change in fair value of available-for-sale financial assets transferred to profit or loss -698,164 0 4.03 Comprehensive income for the year 2,468,473 2,933,891 4.03.01 Attributed to owners of the Company 2,507,272 2,934,076 4.03.02 Attributed to non-controlling interests -38,799 -185 Page 14 of 110 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 6.01 Net cash generated by (used in) operating activities 4,201,780 2,517,304 6.01.01 Cash generated from operations 6,461,926 5,290,828 6.01.01.01 Profit for the year 3,667,234 2,516,191 6.01.01.02 Accrued charges on borrowings and financing 2,650,622 1,489,191 6.01.01.03 Depreciation/ depletion / amortization 948,251 814,034 6.01.01.04 Proceeds from write-off and disposal of assets 54,727 5,827 6.01.01.05 Realization of available-for-sale investments -698,164 0 6.01.01.07 Deferred income tax and social contribution -52,542 207,268 6.01.01.08 Provision of swaps/forwards 110,009 126,492 6.01.01.10 Provision for actuarial liabilities -11,412 2,393 6.01.01.11 Provision for tax, social security, labor and civil risks 62,746 199,558 6.01.01.12 Inflation adjustment and exchange differences -250,083 57,119 6.01.01.13 Allowance for doubtful debts 189 -46,675 6.01.01.14 Other provisions -19,651 -80,570 6.01.02 Increase (decrease) in assets and liabilities -2,260,146 -2,773,524 6.01.02.01 Trade receivables -339,427 143,250 6.01.02.02 Inventories -410,264 -794,331 6.01.02.04 Receivables from related parties 471,666 0 6.01.02.05 Recoverable taxes 16,700 297,424 6.01.02.06 Trade payables 544,300 11,964 6.01.02.07 Payroll and related taxes -47,072 -36,757 6.01.02.08 Taxes 135,765 -101,723 6.01.02.09 Taxes in installments - REFIS -296,304 -414,473 6.01.02.12 Judicial deposits -20,253 -33,822 6.01.02.13 Contingent liabilities 120,951 16,868 6.01.02.16 Interest paid -2,145,400 -1,190,423 6.01.02.17 Interest on swap paid -360,976 -676,163 6.01.02.18 Other 70,168 4,662 6.02 Net cash used in investing activities -5,275,011 -4,635,797 6.02.01 Receipt/payment in derivative transactions -57,157 395,346 6.02.04 Disposal of investments 1,310,171 0 6.02.06 Investments -2,126,493 -1,370,016 6.02.07 Property, plant and equipment -4,400,825 -3,635,911 6.02.08 Intangible assets -707 -25,216 6.03 Net cash generated by financing activities 4,740,715 4,615,813 6.03.01 Borrowings 7,824,012 8,754,779 6.03.03 Repayments to financial institutions - principal -1,469,206 -2,706,982 6.03.04 Dividends and interest on capital -1,856,381 -1,560,795 6.03.06 Capital contribution by non-controlling shareholders 242,290 128,811 6.04 Exchange rate changes on cash and cash equivalents 1,510,631 -228,833 6.05 Increase (decrease) in cash and cash equivalents 5,178,115 2,268,487 6.05.01 Cash and cash equivalents at the beginning of the year 10,239,278 7,970,791 6.05.02 Cash and cash equivalents at the end of the year 15,417,393 10,239,278 Page 15 of 110 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2011 to 12/31/2011 (R$ thousand) Code Description Paid-in Capital Capital Reserve Earning Reserve Retained earnings Other comprehensive income Equity Non-Controling interests Consolidated Equity 5.01 At December 31, 2010 1,680,947 30 6,119,798 0 -168,015 7,632,760 189,928 7,822,688 5.03 Adjusted opening balances (Impact of restatement of prior years) 1,680,947 30 6,119,798 0 -168,015 7,632,760 189,928 7,822,688 5.04 Capital transactions with shareholders 0 0 -954,211 -1,200,000 0 -2,154,211 0 -2,154,211 5.04.06 Dividends 0 0 0 -926,508 0 -926,508 0 -926,508 5.04.09 Additional dividends proposed 0 0 273,492 -273,492 0 0 0 0 5.04.10 Approval of prior year’s proposed dividends 0 0 -1,227,703 0 0 -1,227,703 0 -1,227,703 5.05 Total comprehensive income 0 0 0 3,706,033 -1,198,761 2,507,272 -38,799 2,468,473 5.05.01 Profit for the year 0 0 0 3,706,033 0 3,706,033 -38,799 3,667,234 5.05.02 Other comprehensive income 0 0 0 0 -1,198,761 -1,198,761 0 -1,198,761 5.05.02.04 Translation adjustments for the year 0 0 0 0 195,046 195,046 0 195,046 5.05.02.07 Gain/loss on pension plan 0 0 0 0 -74,331 -74,331 0 -74,331 5.05.02.08 Available-for-sale assets 0 0 0 0 -621,312 -621,312 0 -621,312 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 -698,164 -698,164 0 -698,164 5.06 Internal changes in equity 0 0 2,506,033 -2,506,033 0 0 280,220 280,220 5.06.01 Recognition of reserves 0 0 2,506,033 -2,506,033 0 0 0 0 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 280,220 280,220 5.07 Balances At December 31, 2011 1,680,947 30 7,671,620 0 -1,366,776 7,985,821 431,349 8,417,170 Page 16 of 110 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2010 to 12/31/2010 (R$ thousand) Code Description Paid-in Capital Capital Reserve Earning Reserve Retained earnings Other comprehensive income Equity Non-Controling interests Consolidated Equity 5.01 At December 31, 2009 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 83,060 6,589,510 5.03 Adjusted opening balances (Impact of restatement of prior years) 1,680,947 30 5,444,605 -33,417 -585,715 6,506,450 83,060 6,589,510 5.04 Capital transactions with shareholders 0 0 49,034 -1,856,800 0 -1,807,766 0 -1,807,766 5.04.06 Dividends 0 0 0 -272,297 0 -272,297 0 -272,297 5.04.07 Interest on capital 0 0 0 -356,800 0 -356,800 0 -356,800 5.04.08 Other capital transactions 0 0 -34 0 0 -34 0 -34 5.04.09 Additional dividends proposed 0 0 1,227,703 -1,227,703 0 0 0 0 5.04.10 Approval of prior year’s proposed dividends 0 0 -1,178,635 0 0 -1,178,635 0 -1,178,635 5.05 Total comprehensive income 0 0 0 2,516,376 417,700 2,934,076 -185 2,933,891 5.05.01 Profit for the year 0 0 0 2,516,376 0 2,516,376 -185 2,516,191 5.05.02 Other comprehensive income 0 0 0 0 417,700 417,700 0 417,700 5.05.02.04 Translation adjustments for the year 0 0 0 0 -69,270 -69,270 0 -69,270 5.05.02.08 Available-for-sale assets 0 0 0 0 -28,603 -28,603 0 -28,603 5.05.02.09 Sale of available-for-sale assets 0 0 0 0 515,573 515,573 0 515,573 5.06 Internal changes in equity 0 0 626,159 -626,159 0 0 107,053 107,053 5.06.01 Recognition of reserves 0 0 626,159 -626,159 0 0 0 0 5.06.05 Interest in subsidiaries by non-controlling shareholders 0 0 0 0 0 0 128,811 128,811 5.06.06 percentage variation of non-controlling shareholders 0 0 0 0 0 0 -21,758 -21,758 5.07 Balances At December 31, 2010 1,680,947 30 6,119,798 0 -168,015 7,632,760 189,928 7,822,688 Page 17 of 110 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year YTD Previous Year 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 7.01 Revenues 20,157,662 17,038,272 7.01.01 Sales of products and services 19,525,854 17,054,701 7.01.02 Other revenues 632,798 -11,707 7.01.04 Recognition/reversal of allowance for doubtful debts -990 -4,722 7.02 Inputs purchased from third parties -10,027,982 -8,265,073 7.02.01 Costs of sales and services -8,591,341 -6,950,839 7.02.02 Materials, eletric power, outside services and other -1,414,706 -1,296,373 7.02.03 Impairment/recovery of assets -21,935 -17,861 7.03 Gross value added 10,129,680 8,773,199 7.04 Retentions -948,251 -814,034 7.04.01 Depreciation, amortization and depletion -948,251 -814,034 7.05 Wealth created 9,181,429 7,959,165 7.06 Value added received as transfer 2,827,069 61,772 7.06.02 Finance income 2,817,667 57,692 7.06.03 Other 9,402 4,080 7.07 Wealth for distribution 12,008,498 8,020,937 7.08 Wealth distributed 12,008,498 8,020,937 7.08.01 Personnel 1,485,903 1,325,117 7.08.01.01 Salaries and wages 1,132,384 996,392 7.08.01.02 Benefits 270,825 254,569 7.08.01.03 Severance pay fund (FGTS) 82,694 74,156 7.08.02 Taxes and fees 2,025,300 2,189,740 7.08.02.01 Federal 1,493,787 1,800,382 7.08.02.02 State 505,185 355,556 7.08.02.03 Municipal 26,328 33,802 7.08.03 Lenders and lessors 4,830,061 1,989,889 7.08.03.01 Interest 4,820,991 1,967,259 7.08.03.02 Leases 9,070 22,630 7.08.04 Shareholders 3,667,234 2,516,191 7.08.04.01 Interest on capital 10,400 356,800 7.08.04.02 Dividends 926,508 1,500,000 7.08.04.03 Retained earnings/(accumulated losses) for the year 2,769,125 659,576 7.08.04.04 Non-controlling interests in retained earnings -38,799 -185 Page 18 of 110 1 - THE COMPANY CSN is a highly integrated company, with steel, mining, cement, logistics and energy businesses. The Company operates throughout the entire steel production chain, from the mining of iron ore to the production and sale of a diversified range of high value-added steel products, including coated and galvanized, as well as tin plate. Thanks to its integrated production system and exemplary management, CSN’s production costs are among the lowest in the global steel sector. The Company’s mine, Casa de Pedra, located in Congonhas, Minas Gerais, supplies it with high-quality iron ore needed to produce steel. With proven and probable reserves of more than 1.6 billion tonnes, its current production capacity is 21 million tonnes per year. Together with its jointly-owned subsidiary Namisa, CSN has been selling iron ore on the seaborne market since the beginning of 2007. It also operates two port terminals in Itaguaí (RJ), a bulk solids terminal (Tecar), from where iron ore is shipped to the seaborne market, and a container terminal (Sepetiba Tecon). With the expansion of the Casa de Pedra mine, CSN has been consolidating its position as an important player in the iron ore market, and is currently, in conjunction with Namisa, Brazil’s second-largest producer. The complementary nature of the steel and cement industries led CSN to enter the cement market at the beginning of 2009, adding value to the slag generated by crude steel production. The Company is also one of Brazil’s largest industrial electricity consumers and has been investing in power generation assets and projects since 1999 in order to ensure self-sufficiency. CSN’s average generating capacity of 428 MW is sufficient to meet all the Group’s electricity needs. 2 – OUTLOOK, STRATEGIES AND INVESTMENTS CSN has been investing in modernizing its facilities in its five highly-integrated segments, as well as expanding production capacity, always seeking to maximize returns for its shareholders. In addition to investing in organic growth projects, the Company also analyzes opportunities for acquisitions and strategic alliances, both in Brazil and abroad. 2.1 - STEEL In the flat steel segment, CSN has been expanding its service centers, investing in the expansion of the Porto Real unit, a Company branch focused on the automotive sector, as well as developing expansion projects for the pre-painting plant. It has been diversifying its steel activities, entering the long steel segment through the construction of a plant in Volta Redonda, with a production capacity of 500,000 tonnes per year, including rebar and wire rods. The Company is also studying the feasibility of building another two long steel plants with a similar capacity, reaching 1.5 million tonnes per year. The Company also has two subsidiaries abroad, CSN LLC, in Terre Haute, Indiana, U.S.A., which is a cold-rolling and galvanizing plant, and Lusosider, in Paio Pires, Portugal, which also produces coated rolled steel. CSN is considering expanding its steel production through new plants and the expansion of existing ones, as well as acquisitions, both in Brazil and abroad. In January 2012, CSN acquired Stahlwerk Thüringen GmbH (SWT), a manufacturer of steel profiles, and Gallardo Sections S.L.U, both located in Germany. SWT has an annual steel production capacity of 1.1 million tonnes and specializes in profiles to be used in stadiums, buildings, bridges, viaducts, footbridges, foundations, sheds and overhead cranes, among others. It is exceptionally well-located, enjoys low raw material costs and has access to both developed and emerging markets. The total value of the transaction was €482.5 million. Page 19 of 110 At the same time, the Company has been developing important projects in the pursuit of operational excellence and lower costs, exemplified by the installation of new coke batteries, aiming at self-sufficiency, and the alteration of the Presidente Vargas Steelworks power feed from 138KV to 500KV, increasing the stability of the system and reducing energy transmission costs. 2.2 - MINING CSN is Brazil’s second largest iron ore exporter. In 2011, finished iron ore product sales from the Casa de Pedra and Namisa mines totaled 29.3 million tonnes, 16% more than the previous yearand a new record. The Company also produced 6.8 million tonnes of iron ore for its own consumption. CSN is implementing expansion projects at both the Casa de Pedra and Namisa mines in order to reach a total annual production capacity of 89 million tonnes, 50 million of which from Casa de Pedra, with Namisa supplying the rest, including volumes purchased from third-parties and the concentration and pelletizing operations. At the same time, CSN is expanding Tecar, its bulk solids terminal in Itaguaí Port, in order to reach an annual iron ore shipment capacity of 84 million tonnes. 2.3 - CEMENT In 2009, CSN Cimentos opened its first factory in Volta Redonda, with an annual capacity of 2.4 million tonnes. In 2011, the Company began producing clinker at the Arcos unit in Minas Gerais, with an annual capacity of 830,000 tonnes, to supply the Volta Redonda cement facility. Given the expected growth of the domestic cement market, CSN Cimentos plans to expand its current grinding capacity of 2.4 million tonnes per year to 5.4 million tonnes, as well as increase its clinker production capacity from 830,000 to 3.0 million tonnes per year. 2.4- LOGISTICS Ports Sepetiba Tecon, managed by CSN, is a hub port for cargo and is one of the biggest container terminals in Rio de Janeiro and one of the largest in its segment in Brazil. In order to expand the terminal, the Company is investing in infrastructure, including the equalization of Berth 301 and the acquisition of new equipment. Railways CSN retains an interest in two rail companies: MRS Logística and Transnordestina Logística S.A. MRS CSN holds, directly and indirectly, a 33.27% voting-capital interest in MRS Logística, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. MRS’ rail services are vital for the supply of raw materials and the outflow of finished products. It transports all the iron ore for export and all the coal and coke consumed by the Presidente Vargas Steelworks, as well as some of CSN’s steel and cement output. Page 20 of 110 TRANSNORDESTINA With the support of the federal government, Transnordestina Logística S.A (TLSA) is building Nova Transnordestina, a 1,728 km-long railway connecting the rail terminal in Eliseu Martins (PI) to the Ports of Suape (PE) and Pecém (CE), crossing several cities in the states of Piauí, Pernambuco and Ceará. The railway’s projected annual operating capacity of 30 million tonnes will play a crucial role in the development of the Northeast and provide logistical support for the region's economic expansion, in the oil and by-product, grain, mining and agricultural sectors, among others. CSN’s interest in TLSA’s capital stock totaled 70.91% at the end of 2011. A complete account of investments in affiliated companies and subsidiaries, in addition to the changes that occurred during the fiscal year, can be found in Note 11 to the Company’s financial statements. 3- CORPORATE GOVERNANCE Investor Relations In 2011, CSN continued to expand its communications with the capital market, improving investors’ perception of its basic fundamentals and helping reduce funding costs. Regarding participation in conferences, road shows, meetings and conference calls, the Company took part in 325 meetings in all, involving some 600 analysts and investors. Capital Stock CSN is controlled by Vicunha Siderurgia S.A. and Rio Iaco Participações S.A., which retain 47.86% and 3.99% of the Company’s total capital, respectively. Management is exercised by the Board of Directors and Board of Executive Officers. * ControllingGroup · All of CSN’s shares are common shares, each share representing one vote at Shareholders’ Meetings; · More than 45% of CSN’s shares are traded on the stock markets,mainly the BOVESPA and the NYSE. Page 21 of 110 Annual Shareholders’ Meeting Shareholders’ Meeting, the Company’s sovereign body, takes place once a year, in accordance with the prevailing legislation, to elect the members of the Board of Directors, examine management’s accounts and the financial statements, and decide on the allocation of annual net income and the payment of dividends, among other matters. Whenever necessary, Extraordinary Shareholders’ Meetings may be called to decide on specific issues that are not within the normal scope of the Annual Meeting . Board of Directors The Board of Directors is composed of between seven (7) and eleven (11) members, who meet on a routine basis on pre-established dates throughout the year and on an extraordinary basis whenever necessary. Members are elected for a one-year term of office, re-election being permitted. Its role is to define and monitor the Company’s policies and strategies, oversee the activities of the Board of Executive Officers and decide on matters relevant to the Company’s businesses and operations. The Board of Directors is also responsible for electing the executive officers and may, if necessary, constitute special advisory committees to help in the execution of these duties. Board of Executive Officers The Board of Executive Officers is responsible for the day-to-day management of the business in line with the strategies and policies established by the Board of Directors. It currently comprises six officers, including the Chief Executive Officer. Board of Executive Officers' meetings take place whenever necessary, called by the CEO or two other Executive Officers. Each officer is responsible for conducting the business of his respective area. Officers are elected for a two-year term, re-election being permitted. Audit Committee The Audit Committee has autonomy to make decisions on all matters concerning Sections 301 and 407 of the Sarbanes-Oxley Act. Its main responsibilities include reviewing, analyzing and making recommendations to the Board of Directors on matters concerning the indication, hiring and compensation of the external auditors, as well as supervising the internal and external audits. Regarding the hiring of external auditors, special procedures are adopted to ensure that there are no conflicts of interest, dependence or loss of objectivity on the auditors’ side in their relations with the Company. Internal Audit CSN maintains an internal auditor, which acts independently within the organization to assist and communicate material facts to the Board of Directors, the Audit Committee and the Board of Executive Officers. This internal auditor is responsible for ensuring the appropriate allocation of resources and protecting the assets of the CSN Group companies, providing support for compliance with the planned results, upgrading processes and internal controls in order to enhance financial and operating performance, as well as preventing the risk of losses or fraud and, consequently, any damage to CSN’s corporate image. Independent Auditors The independent auditors, KPMG Auditores Independentes, who provided auditing services to CSN and its subsidiaries in 2011, were also hired to perform services in addition to those related to the audit of the financial statements. It is the belief of both the Company and its independent auditors that these services, essentially appraisal reports, technical support and reviews of income tax declarations, do not affect the latter’s independence. Audit fees Refers to the audit of the annual financial statements and the review of the Company’s quarterly reports. Page 22 of 110 Audit-related fees Refers to the preparation and issue of comfort letters for bonds issued by the Company’s subsidiaries abroad. Tax service fees Services related to the review of income tax declarations and other tax consultancy services. (In thousands of Reais) Audit fees 2,654 Audit-related fees 285 Tax service fees 142 Total Services other than the examination of the financial statements are submitted for prior approval to the Audit Committee in order to ensure that, based on the pertinent legislation, they do not represent a conflict of interest or jeopardize the auditors’ independence or objectivity. In accordance with CVM Instruction 480/09, on March 26, 2012, the Board of Executive Officers declared that they had discussed, reviewed, and were in full agreement with the opinions expressed in the independent auditors’ report and with the financial statements for the fiscal year ended December 31, 2011. Sarbanes-Oxley Law The Company is in the final stage of certification of internal controls related to the 2011 Consolidated Financial Statements (CSN and its subsidiaries), in compliance with Section 404 of the Sarbanes-Oxley Act (SOx). In 2011, tests were carried out to evaluate the effectiveness of internal controls in CSN (Presidente Vargas Steelworks, Casa de Pedra mine and CSN Porto Real), CSN Cimentos, CSN LLC, CSN Export, CSN Europe, Prada (distribution and packaging), and Transnordestina Logística S.A - TLSA, which are companies considered significant for SOx Certification. The evaluations of these companies began in August 2011. The managers of each process were responsible for carrying out the tests and monitoring existing points. It is important to emphasize that the financial, entity level and accounts preparation and disclosure processes are corporate in nature, including all CSN companies except NAMISA, which has its own structure for executing these processes and activities. Code of Ethics CSN has adopted a Code of Ethics since 1998, which was revised, updated and redistributed to all of the CSN Group’s employees in 2011. The code is normally delivered to members of staff in corporate integration training courses. The Code of Ethics for the Group’s companies details the standards of personal and professional conduct expected of its employees in their relations with co-workers, clients, shareholders, suppliers, communities and competitors, as well as the environment, and also contains a declaration of our corporate conduct and our commitment to our employees. Its content is in the public domain and is available at www.csn.com.br . One aspect that has been a permanent feature of the Code since its inception is the rules governing “Trading in the Company’s Shares”, based on CVM Instruction 358/2002. Disclosure of Material Acts and Facts CSN maintains a Material Act or Fact Disclosure Policy, which determines that all such disclosures must contain information that is accurate, consistent, appropriate, transparent, unified and within the proper timeframes, in accordance with CVM Instruction 358/2002, and Section 409 of the Sarbanes-Oxley Act – Real Time Issuer Disclosure. All material acts or facts are disclosed in Brazil (BOVESPA) and the United States (NYSE), where the Company’s shares are traded. Page 23 of 110 4 – INNOVATION In order to meet new demand and market expectations, CSN constantly invests in the development of innovative projects in order to provide its clients with creative product and service solutions. This pioneering attitude, together with the restructuring of its production chain with its most important clients, are among the Company’s main strategies for consolidating market share growth. As Brazil’s leading producer of high value-added coated flat steel products, CSN invests in innovation and the continuous improvement of its production procedures, developing new products and applications to meet the market’s current and future needs. In 2011, the Company invested around R$57 million in R&D activities. 5 - PEOPLE CSN has a people management model based on five pillars – Attract; Align and Engage; Evaluate; Develop; Recognize and Reward – and invests in projects aimed at professional development and improvement, thereby contributing to the growth of the organization and its people. In 2011, CSN, which has around 20,000 employees, directed its HR initiatives towards recognizing and developing the skills of its workers in order to ensure the Group’s growth requirements and sustain the business. One of the year’s highlights was the launch of the Leadership School, which seeks to strengthen the corporate culture, align knowledge and create synergies among the Group’s executives. In addition to propagating the competency management model, which is in full accordance with the Company’s strategic pillars, it aims to ensure sustainable leadership, based on the Organization’s mission, vision and values. 6 - SOCIAL RESPONSIBILITY CSN’s social responsibility is developed in partnership with government and civil society and is aimed at valuing the potential of each region where the Company operates and their respective communities. In 2011, the CSN Foundation celebrated its 50th anniversary, focusing on socially responsible policies and social and economic development. Between 2006 and 2011, investments in education, health, culture and sport totaled close to R$93 million. These investments are carried out through the sponsorship of cultural and sporting projects of other entities and companies, selected and approved by the tax incentive mechanisms, as well as the Foundation’s own initiatives. The beneficiaries in 2011 included the musical “Fiddler on the Roof”, the University of São Paulo’s Brazilian Library collection exhibition at the Pinacoteca, the Villa-Lobos Superstar project and the Voices of Peace Choir. CSN also supported projects by NGOs registered with various Municipal Councils for Children and Teenagers’ Rights, focusing on helping at-risk youngsters, including the APAE, which helps the mentally handicapped, the AACD, which focuses on the physically disabled, and the Instituto Deco 20, which concentrates on the socially vulnerable. 7 - ENVIRONMENTAL RESPONSIBILITY Sustainability is one of the pillars of CSN’s business strategy, and concern for the environment is an integral part of its mission and values. The Company does everything possible to improve its social and environmental processes, in order to consolidate sustainable initiatives for local and regional development. All of its main units have received ISO 14,001 environmental certification and it is constantly striving to integrate its activities in this area, eliminating waste and optimizing energy efficiency and the use of natural resources. The Company’s Sustainability Council issues guidelines to ensure that sustainability permeates every area of the Company. Page 24 of 110 8 - DISCLAIMER Certain of the statements contained herein are forward-looking statements and projections, which express or imply results, performance or events that are expected in the future. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, including general and economic conditions in Brazil and in other countries, interest rate and exchange rate levels, future renegotiations and prepayment of foreign-currency liabilities or loans, protectionist measures in Brazil, the United States and other countries, changes in laws and regulations and general competitive factorson a regional, national or global basis. CSN’s financial information presented herein is in accordance with international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Non-financial information, as well as other operating information, has not been audited by the independent auditors. Page 25 of 110 (expressed In thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries and jointly controlled entities collectively referred to herein as "CSN" or the “Company”).The Company’s registered office social is located at Avenida Brigadeiro Faria Lima, 3400 – São Paulo, SP. CSN is a Company with shares listed on the São Paulo Stock Exchange (BOVESPA) and the New York Stock Exchange (NYSE). Accordingly, it reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The main operating activities of CSN are divided into 5 (five) segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, metallic packaging and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States and Portugal aimed at gaining markets and performing excellent services for final consumers. Its steels are used in the home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, in the State of Minas Gerais. It further mines tin in the State of Rondônia to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties.CSN holds a concession to operate TECAR, a solid bulk maritime terminal, of the 4 (four) terminals that form the Itaguaí Port, located in Rio de Janeiro. Importations of coal and coke are carried out through this terminal. · Cement: The Company entered the cement market boosted by the synergy between this new activity and its already existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it installed a new business unit: CSN Cimentos, which produces CP-III type cement by using slag produced by the UPV blast furnaces in Volta Redonda. In 2011, the clinker used in manufacturing the cement was purchased from third parties, however, at the end of 2011, with the completion of the first stage of the Clinker plant in Arcos, MG, this plant already supplied the milling needs of CSN Cimentos in Volta Redonda. Explores also limestone and dolomito Arches drive in the State of Minas Gerais, to feed the needs of UPV and CSN Cement, and the surplus of such raw materials is sold to subsidiaries and third parties. During 2011, the Clinker used in the manufacture of cement was purchased from third parties, however, by the end of 2011, with the completion of the first stage of the Clinker plant in Arcos (MG), this has already filled the needs of grinding of Cement located in Volta Redonda, CSN. · Logistics: Railroads: CSN has equity interests in two railroad companies: MRS Logística, which manages the former Southeast Network of Rede Ferroviária Federal S.A. (RFFSA), and Transnordestina Logística, which operates the former Northeast Network of the RFFSA in the states of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas. Page 26 of 110 Ports : In the State of Rio de Janeiro, the Company operates the Container Terminal known as Sepetiba Tecon at the Itaguaí Port. Located in the Bay of Sepetiba, this port has privileged highway, railroad and maritime access. Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. · Energy: As energy is fundamental in its production process, the Company has invested in assets for generation of electric power to guarantee its self-sufficiency. For further details on strategic investments in the Company’s segments, see Note 27 – Business Segment Reporting. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of preparation The consolidated financial statements have been prepared and are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and the corresponding standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of the financial statements. The individual financial statements have been prepared in accordance with the standards issued by the CPC (Accounting Pronouncements Committee) and the CVM (Brazilian Securities Commission) applicable to the preparation of the financial statements. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements, are disclosed in the notes to this report and refer to the allowance for doubtful debts, provision for inventory losses, provision for labor, civil, tax, environmental and social security risks, depreciation, amortization, depletion, provision for impairment, deferred taxes, financial instruments and employee benefits. Actual results may differ from these estimates. The financial statements are presented in thousands of reais (R$). Depending on the applicable IFRS standard, the measurement criterion used in preparing the financial statements considers the historical cost, net realizable value, fair value or recoverable amount. When both IFRSs and CPCs include the option between acquisition cost and any other measurement criterion (for example, systematic remeasurement), we used the cost criterion. Some balances for the financial year 2010 were reclassified to permit a better comparability with 2011. The individual and consolidated financial statements were approved by the Board of
